           Case 1:20-cv-01544-JLT Document 13 Filed 01/28/21 Page 1 of 5


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10
11   STACY L WALKER-MCGEE, et al.,         )              Case No.: 1:20-CV-01544-JLT
                                           )
12            Plaintiffs,                  )              SCHEDULING ORDER (Fed. R. Civ. P. 16)
13        v.                               )
                                           )              Discovery Deadlines:
14   KERN COUNTY SHERIFF’S OFFICE, et al., )                    Initial Disclosures: 2/9/2021
                                           )                    Non-Expert: 12/1/2021
15            Defendants.                  )                    Expert: 2/10/2022
16                                         )                    Mid-Discovery Status Conference:
                                                                6/28/2021 at 8:30 a.m.
17
                                                          Non-Dispositive and Dispositive Motion Deadlines:
18                                                              Filing: 2/22/2022
                                                                Hearing: 3/22/2022
19
20                                                        Pre-Trial Conference:
                                                                 5/6/2022 at 10:00 a.m.
21                                                               510 19th Street, Bakersfield, CA
22                                                        Trial: 6/20/2022 at 8:30 a.m.
23                                                               510 19th Street, Bakersfield, CA
                                                                 Jury trial: 7 days
24
25
     I.     Discovery Plan and Cut-Off Date
26
            The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)
27
     on or before February 9, 2021.
28

                                                      1
           Case 1:20-cv-01544-JLT Document 13 Filed 01/28/21 Page 2 of 5


1            The parties are ordered to complete all discovery pertaining to non-experts on or before

2    December 1, 2021, and all discovery pertaining to experts on or before February 10, 2022.

3            The parties are directed to disclose all expert witnesses1 in writing on or December 15, 2021,

4    and to disclose all rebuttal experts on or before January 10, 2022. The written designation of retained

5    and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C)

6    and shall include all information required thereunder. Failure to designate experts in compliance

7    with this order may result in the Court excluding the testimony or other evidence offered through such

8    experts that are not disclosed pursuant to this order.

9            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

10   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

11   included in the designation. Failure to comply will result in the imposition of sanctions, which may

12   include striking the expert designation and preclusion of expert testimony.

13           The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

14   disclosures and responses to discovery requests will be strictly enforced.

15           A mid-discovery status conference is scheduled for June 28, 2021 at 8:30 a.m. before the

16   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

17   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

18   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

19   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

20   completed as well as any impediments to completing the discovery within the deadlines set forth in this

21   order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

22   via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

23   Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

24   telephonically no later than five court days before the noticed hearing date.

25   II.     Pre-Trial Motion Schedule

26           All non-dispositive and dispositive pre-trial motions, including any discovery motions, shall be

27
             1
28            If the plaintiff will submit to an independent physical or mental health examination, it SHALL
     occur sufficiently in advance of the expert disclosure date, so that the expert’s report is complete.
                                                         2
            Case 1:20-cv-01544-JLT Document 13 Filed 01/28/21 Page 3 of 5


1    filed no later than February 22, 20222, and heard on or before March 22, 2022, before Judge Thurston

2    at the United States District Courthouse in Bakersfield, California. In scheduling such motions,

3    counsel shall comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

4            No motion to amend or stipulation to amend the case schedule will be entertained unless it

5    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

6    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

7    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

8    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

9    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

10   obligation of the moving party to arrange and originate the conference call to the court. To schedule

11   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

12   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

13   with respect to discovery disputes or the motion will be denied without prejudice and dropped

14   from the Court’s calendar.

15   III.    Motions for Summary Judgment or Summary Adjudication

16           At least 21 days before filing a motion for summary judgment or motion for summary

17   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

18   to be raised in the motion.

19           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

20   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

21   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

22   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

23   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

24           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

25   statement of undisputed facts at least five days before the conference. The finalized joint statement of

26   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

27
             2
28            Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but not later than 30 days after the expiration of the non-expert discovery deadline.
                                                          3
           Case 1:20-cv-01544-JLT Document 13 Filed 01/28/21 Page 4 of 5


1    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

2    statement of undisputed facts.

3           In the notice of motion the moving party SHALL certify that the parties have met and conferred

4    as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

5    comply may result in the motion being stricken.

6    IV.    Pre-Trial Conference

7           May 6, 2022, at 10:00 a.m., located at the United States District Courthouse in Bakersfield,

8    California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

9           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

10   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

11   directly to Judge Thurston's chambers, by email at JLTorders@caed.uscourts.gov.

12          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

13   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

14   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

15   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

16   Court to explain the nature of the case to the jury during voir dire.

17   V.     Trial Date

18          June 20, 2022, at 8:30 a.m. at the United States District Courthouse in Bakersfield, California,

19   before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

20          A.      This is a jury trial.

21          B.      Counsels' Estimate of Trial Time: 7 days.

22          C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

23   California, Rule 285.

24   VI.    Settlement Conference

25          If the parties agree that a settlement conference is likely to be productive, they may file a joint

26   written request for one. Alternatively, the parties may file a joint written request for referral to the

27   Court’s Voluntary Dispute Resolution Program.

28

                                                        4
             Case 1:20-cv-01544-JLT Document 13 Filed 01/28/21 Page 5 of 5


1    VII.     Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

2    Trial

3             Not applicable at this time.

4    VIII. Related Matters Pending

5             There are no pending related matters.

6    IX.      Compliance with Federal Procedure

7             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

8    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

9    amendments thereto. The Court must insist upon compliance with these Rules to efficiently handle its

10   increasing case load, and sanctions will be imposed for failure to follow both the Federal Rules of Civil

11   Procedure and the Local Rules of Practice for the Eastern District of California.

12   X.       Effect of this Order

13            The foregoing order represents the best estimate of the court and counsel as to the agenda most

14   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

15   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

16   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

17   subsequent status conference.

18            The dates set in this order are firm and will not be modified absent a showing of good

19   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

20   contained herein will not be considered unless they are accompanied by affidavits or declarations,

21   and where appropriate attached exhibits, which establish good cause for granting the relief

22   requested.

23            Failure to comply with this order may result in the imposition of sanctions.

24
25   IT IS SO ORDERED.

26         Dated:   January 27, 2021                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28

                                                         5
